DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          BRYAN BENNETT,
                             Appellant,

                                     v.

                   PATRICIA FYE and BAILEE FYE,
                             Appellees.

                     Nos. 4D17-2224 & 4D17-2240

                              [October 4, 2018]

   Consolidated appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Rosemarie Scher, Judge; L.T. Case Nos.
502016DR004611 and 502016DR004630.

  Barbara J. Scheffer, Palm Beach Gardens, for appellant.

  Louise A.D. Jones of Louise A.D. Jones, P.A., West Palm Beach, for
appellees.

PER CURIAM.

   Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.